Citation Nr: 0211769	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1951.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in April 2000.  The Board 
remanded the case in August 2001 for additional development 
of the record.

By rating action in March 2002, the RO granted service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

The veteran does not have a current diagnosis of residuals of 
frozen feet.


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran submitted his application for compensation or 
pension in March 1999.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Following receipt of the veteran's application, the RO sent 
the veteran a letter in June 1999 advising him of the 
evidence need to substantiate his claim.  The veteran 
responded in June 1999 that he did not have any medical 
records to submit in connection with his feet problems.  He 
stated that his previous doctor had moved to Europe and that 
he did not know what happened to his records.  He also noted 
that he had mostly treated his foot problem himself.  The RO 
issued a statement of the case (SOC) in November 1999.  The 
veteran testified at a hearing in April 2000.  Supplemental 
statements of the case (SSOC) were issued in June and July 
2000.  In August 2001, the Board remanded the case and 
instructed the RO to insure that that all notification and 
development action required by the VCAA was completed.  By 
letter dated in April 2002, the RO advised the veteran of the 
provisions of the VCAA and indicated what evidence he should 
identify.  The RO also advised the veteran of what evidence 
the VA would obtain.  In April 2002, the RO issued the 
veteran a SSOC telling him of the evidence it had obtained 
(VA examination) and of the unavailability of other requested 
records.

The SOC, SSOCs and letters from the RO to the veteran 
regarding the medical evidence together listed the evidence 
considered, the legal criteria for evaluating each of the 
claim, an analysis of the facts as applied to the applicable 
law, regulations and criteria, and informed the veteran of 
the information and evidence necessary to substantiate the 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The RO has obtained the veteran's service medical records.  
The veteran has testified that private treatment records 
pertaining to the feet are not available.  He has also 
indicated that he sought VA treatment beginning in 1998.  The 
RO has obtained VA treatment records pertaining to the 
veteran.  The veteran submitted a private medical statement 
in July 2000.  The veteran has not identified any other VA or 
private treatment records pertaining to his claim.  VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran has been afforded a VA 
medical examination regarding his claim.  The record contains 
ample clinical findings on which to base a decision and the 
Board finds that no additional VA examinations or opinions 
are needed.

On appellate review, there are no areas in which further 
development is needed.  The RO has considered the VCAA and 
has notified the veteran of its requirements in the April 
2002 letter.  Although the RO has not specifically notified 
the veteran of the implementing regulations, there is no 
prejudice to him in the Board's consideration of their 
applicability, as they merely implement the VCAA and do not 
provide substantively more rights.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The requirements of the law and regulations have been 
substantially met by the RO, and the Board may proceed to 
consider the merits of the appeal. 

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for residuals of frozen 
feet.  He contends that the cold injury was sustained in 
February 1951 while stationed at Fort Knox.  He testified 
that he had to remain in a tank he was driving for 18 to 20 
hours because the tank in front had an accident and was 
blocking the road.  He indicated that when he returned to the 
barracks his feet were almost frozen solid.  He testified 
that he was seen by a doctor and remained in quarters for a 
week and half after the injury.  He testified that he had 
problems with his feet since that time, including pain and 
inability to walk and climb ladders.  

The service medical records are negative for any evidence of 
complaints, findings or diagnoses of residuals of frozen feet 
during service.  The clinical evaluation of the feet on 
separation examination in December 1951 was normal.  

A March 1999 statement from A.B. Osborn indicated that he 
served with the veteran.  He indicated that the veteran was 
stranded in a tank for several hours in sub-zero temperature 
in February 1951.  It was stated that the veteran had 
frostbite damage to his feet from the severe cold.  It was 
also indicated that the veteran went to sick call at the time 
but only received powders and lotion for his feet.

A February 2000 statement of J.R. Sanders indicated that he 
saw the tank slide off the road due to icy conditions.  He 
indicated that he was not a witness to the injury but that it 
was feasible to suffer cold damage due to conditions at that 
time.  

A March 2000 statement of J.R. Falks, indicated that he 
served with the veteran in February 1951.  He stated that the 
veteran stayed out in the cold for 6 to 8 hours and that the 
veteran was confined to his quarters after that event due to 
cold injury of his feet.  It was indicated that he was seen 
at the dispensary a number of times for the injury.  

VA outpatient records include an August 1999 entry showing 
that the veteran complained of cold feet chronically.  It was 
indicated that physical examination was essentially unchanged 
and there was no diagnosis regarding the feet. 

A July 2000 statement of Dr. Robert W. Smith shows that the 
veteran presented with a report of a frost-bite injury 49 
years earlier while doing tank training at Fort Knox.  The 
veteran reported that he was hospitalized at that time.  
After examination of the feet, the assessment included 
alleged frost bite injury to the feet, 49 years ago.  

On VA examination in December 2001, the veteran reported 
being stranded in a tank during service from 8:00 am to 5:00 
am the next morning.  He reported that he cannot stay on his 
feet for any length of time and cannot climb or stand on a 
ladder.  After examination, the diagnosis was history of 
frozen feet.  The examiner concluded that there was no 
residual of cold injury of the feet found.

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, there is no competent medical evidence of a 
current diagnosis of residuals of frozen feet to support the 
veteran's claim for service connection.  Both the July 2000 
private examination report and the December 2001 VA 
examination report indicated a history of frostbite but did 
not show a diagnosis of any current residuals of frozen feet.  
There is no other competent medical evidence of record to 
support the veteran's claim.

The only other evidence in support of the veteran's claim are 
his own statements and the lay statements of his service 
comrades.  However, there is no indication that either the 
veteran or the lay witnesses possess the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their statements regarding the claimed 
condition are insufficient.

In view of the foregoing, the Board concludes in the absence 
of a current diagnosis of residuals of frozen feet, the 
preponderance of the evidence weighs against the claim for 
service connection for that condition.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of frozen feet is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

